DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

Claims 21-33, 35-38, and 40-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-38 of U.S. Patent No. 8,762,262. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 21-33, 35-38, and 40-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,163,081. Although the claims at issue are not identical, they are not patentably distinct from each other.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

            
Claims 21-33, 35-38, and 40-43 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.
Analysis
Claim 21: Ineligible.
The claim recites a series of acts. The claim is directed to a process, which is a statutory category of invention (Step 1: YES).
The claim is analyzed to determine whether it is directed to a judicial exception. The claim is analyzed to determine whether it is directed to a judicial exception. The claim recites the steps of determining that a first account includes one or more conditions associated with offering consumer enrollment; providing a consumer with an option to request automatic payment of the first account by a second account when the first account is delinquent; receiving, from the consumer, the request for automatic payment of the first account, the request comprising data associated with the second account; linking the first account with the second account; receiving one or more results; sending a request to cause an update, based on one or more received results, one or more data files to associate the first account with the second account; determining a number of days by which the first account is delinquent; determining that the number of days the first account is delinquent exceeds a threshold number; responsive to determining that the number of days the first account is delinquent exceeds a threshold number and based on one or more results, collecting from the second account, an amount sufficient to resolve the first account delinquency; and crediting the amount to the first account from the second account. In order words, the claim describes a process for triggering an automatic payment to a credit account from another account based on certain rules (that is, when the credit account is delinquent by certain number of days). These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations via manual human activity, but for the recitation of generic computer components such as the database, processor and plurality of processing engines that are physically distributed such that each processing engine is remote Step 2A1-Yes).

Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using computers to perform the steps. The processor (computer) in the steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. The memory (database) performs only its basic function of storing information and linking information, which is common to all databases.  These generic computer components limitations are no more than mere instructions to apply the exception using generic computer components. The plurality of processing engines that are physically distributed such that each processing engine is remote from one another is simply carrying out the steps in a Distributed Computing Environment (DCE), which is simply a field of use and an attempt to limit the abstract idea to a particular technological environment. For purposes of this analysis, the DCE will be considered as an insignificant extra-solution activity.  Accordingly, these additional elements do not integrate the abstract idea into practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea (Step 2A2-No).


Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more Step 2A2, the additional elements in the claim amounts to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Because the use to DCE was considered to be extra-solution activities in Step 2A, it are re-evaluates in Step 2B to determine if it is more than what is well-understood, routine and conventional in the field. The disclosure does not provide any indication that DCE is anything other than a generic DCE environment and Ault et al (USPN 5617568) at col. 1, line 24 through col. 2, line 31 indicates that steps of using DCE is well-understood, routine and conventional in the field (as they are here). Accordingly, a conclusion that the use of plurality of processing engines that are physically distributed such that each processing engine is remote from one another is well-understood, routine and conventional activity is supported under Berkheimer option 3. 

Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO). The claim is not patent eligible.

The analysis above applies to all statutory categories of the invention including claims 30 and 38.  Furthermore, the dependent claims 22-29, 31-33, 35-37, and 40-43 do not resolve the 



Response to Arguments
Applicant's arguments filed 4/6/2021 have been fully considered but they are not persuasive.
Applicant argues that the claimed invention is not an abstract idea because it does not fall into any of the enumerated groupings of abstract ideas (citing Ex Parte Fanaru).
	Examiner respectfully disagrees. The claim the Ex Parte Fanaru recites collecting usage information from devices connected to a computing system in response to inputs to the devices. This is different from generically collecting information (not usage information based on inputs to devices). This example does not apply to the current claimed invention as the information being collected or received and analyzed has nothing to do usage based on inputs to devices.
	
	Applicant further argues that the claimed invention is integrated into practical application and that the combination of elements is significantly more that the abstract idea itself.
	Examiner respectfully disagrees. Please refer to the updated analyses above taking into consideration the DCE in Step 2A2 and, incorporating the Ault et al (USPN 5617568) in Step 2B.
The claimed invention as a whole does not amount to significantly more than the recited abstract idea.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1.    Plunkett, US Patent No. 8,725,605;
2.    Bierenbaum, US Patent No. 6,961,708;
3.    Yanagawa et al., US Patent No. 5,535,407;
4.    Campbell et al., US Patent No. 7,006,994; and
5.    Discover Financial Services, “Discover 2GO Card” pp. 1-2, December 19, 2002,
www.discover2go.com.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691